Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Hospitalist Medicine Physicians of Prince George's County, P.C., et al.,!
(PTAN: 152473),

Petitioners
Vv.
Centers for Medicare & Medicaid Services.
Docket No. C-10-664 through C-10-674
Decision No. CR2238

Date: September 8, 2010

DECISION

Hospitalist Medicine Physicians of Prince George’s County, P.C., (Hospitalist) requested
hearings on behalf of itself and ten physician-members of the Hospitalist group
(collectively, Petitioners) to challenge the effective dates assigned to their enrollment in
Medicare. For the reasons explained below, I grant summary judgment in favor of the
Centers for Medicare & Medicaid Services (CMS) upholding the assigned effective
dates, except as to the Hospitalist group and one physician-member Petitioner, Suresh
Malik, M.D. I remand those two appeals to CMS, because the documentation submitted
by the parties is inadequate to establish the correct effective dates to assign to them.

I. Background

By letter dated April 29, 2010, Hospitalist sought review of effective date determinations
for the Medicare enrollment of the Hospitalist group and each of the ten physicians under
Hospitalist’s group account. I issued separate initial orders for Hospitalist and each of
the ten physicians and assigned each a separate docket number, C-10-664 through C-10-
674. Both parties requested consolidation of these cases. Upon review of the records, I

' The names, docket numbers, and Provider Transaction Access number or National
Provider Information number for each Petitioner are listed in an appendix to this decision.
determined that the issues appear to be substantially the same; Petitioners each requested
that their “effective dates” be changed to March 19, 2009.” Accordingly, I found
consolidation was appropriate and issued an order consolidating the cases under the lead
docket number C-10-664. Order Granting Consolidation issued May 21, 2010.

With their hearing request (HR), Petitioners attached a spreadsheet with dated notes
relating to 25 communications or communication attempts that it made during the
application and reconsideration processes. The notes start with April 14, 2009 (the date
on which Petitioners indicate that a group application was submitted for five of the
physicians) and continue through March 4, 2010 (the date Petitioners received a corrected
reconsideration decision letter).* In the hearing request letter, Petitioners explain that
Hospitalist submitted a request for reconsideration of the effective dates of itself and the
ten physicians on August 3, 2009 and did not receive a reconsideration decision until
February 23, 2010. Petitioners state that the reconsideration decision dated February 23,
2010 contained inaccurate information; specifically, the date of Petitioners’ initial request
for reconsideration was stated as being January 28, 2010, not August 3, 2009. HR.
Petitioners argue that their effective dates should be based on the dates requested in their
enrollment applications and that their requests were thwarted by delays caused by
contractor mishandling. HR.

CMS filed a motion to dismiss or, in the alternative, motion for summary judgment, and
pre-hearing brief dated June 7, 2010 (CMS Br.). CMS argues that Petitioners are not

entitled to an administrative hearing under the appeals procedures at 42 C.F.R. Part 498.
CMS Br. at 7. Even if Petitioners are found to be entitled to a hearing, CMS argues, the

> The parties use the term “effective date” to refer to the earliest date of services for
which a Petitioner could bill for Medicare. Under the current regulations, the first date of
services for which a supplier could bill Medicare would ordinarily be the date the
contractor received an application that it ultimately approved and would therefore be the
same as the effective date of the supplier’s enrollment in Medicare. The regulations,
however, permit CMS to allow a supplier to “retrospectively bill” for services for up to
30 days prior to the “effective date” of Medicare enrollment, as it did here. 42 C.F.R.

§ 424.521(a). In that situation, the initial date of retrospective billing is different from the
effective date of enrollment. For clarity, I use “effective date” to refer to the effective
date of enrollment, and not the date on which retrospective billing begins.

3 | decline to rely on this spreadsheet, however, because on its face it is inconsistent in
several respects when compared against the documentation in the record. For example,
Petitioner’s notes for April 14, 2009 read: “Group application submitted with Drs.
Jacobs, Malik, Mirebrahimi-Tafreshi, Obi and Tak.” Upon reviewing the parts of these
physician’s applications in the record, the signatures of Drs. Jacobs, Mirebrahimi-
Tafreshi, Obi, and Tak are dated May 22, 2009, indicating that their applications could
not have been submitted prior to May 22, 2009. CMS Exs. 2, 4, 5, 7, 10 (Dr. Malik’s
application is not in the record). Petitioners have not produced earlier signed applications
or otherwise explained these inconsistencies.
CMS hearing officer’s determinations of the effective dates should be affirmed as a
matter of law. Jd. at 10. With its motions and brief, CMS filed exhibits (CMS Exs.) 1
through 12, which I admit into evidence without objection.

After inquiry from my staff when I received no response to CMS’s motions, Petitioners’
representative indicated that Petitioners have submitted all documents that they would
like to be considered in response to CMS’s motions.*

IL. Issues

The issues in this case are:

1. Whether Petitioners have a right to a hearing on the effective dates of their
enrollment in the Medicare program; and

2. Whether CMS is entitled to summary judgment that Petitioners’ effective dates are
correct as a matter of law.

Ill. Findings of Fact, and Conclusions of Law

My findings and conclusions are in the italicized headings supported by the
subsequent discussions below.

* In addition to their hearing request letter and the attached spreadsheet described above,
Petitioners submitted the following documents with their hearing request: (1) a copy of
the corrected reconsideration decision dated February 23, 2010; (2) a copy of the
February 16, 2010 reconsideration decision with the incorrect date that Petitioner
requested reconsideration; (3) a fax cover sheet dated October 14, 2009, indicating that
the original reconsideration request letters are attached and that only providers Dr.
Konatalapalli and Dr. Munim have received acknowledgement of this request; (4) a fax
transmission verification form dated October 14, 2009 of a four-page fax sent to (717)
302-3667; (5) a fax cover sheet dated November 23, 2009, addressed to the same person
as the previous fax, asking for “the status”; (6) a fax transmission verification form dated
November 22, 2009 of a three-page fax sent to (717) 302-3667; (7) a letter dated January
25, 2010 from Petitioners to Highmark Medicare Services (Highmark), the Medicare
contractor, stating that they submitted a reconsideration request letter on August 3, 2009,
reciting various communications with Highmark including a verbal denial of Petitioners’
reconsideration request, and requesting a written decision be executed within 10 days;
and (8) a copy of the initial reconsideration request that is not dated but that is referred to
in the January 25, 2010 letter as being the August 3, 2009 reconsideration request letter.

A, I reject CMS’s argument that Petitioners have no right to appeal the effective
date determinations.

CMS sought dismissal on the basis that the regulations do not permit appeals of effective
date determinations by suppliers whose enrollment is approved. CMS Br. at 7-10. I
reject this argument for the reasons explained here.

The Board recently addressed CMS’s argument about effective date appeals in Victor
Alvarez, M.D., DAB No. 2325 (2010). In Alvarez, the Board concluded that “a
determination of a supplier’s effective date of enrollment in Medicare is an initial
determination subject to appeal rights under 42 C.F.R. Part 498.” Alvarez, DAB No.
2325, at 1. The Board explained that this determination is consistent with the historical
interpretation of hearing rights under section 1866(h)(1)(A) and as discussed in the
rulemaking process. Further, “while section 498.3(b)(15) originally applied primarily to
suppliers subject to survey and certification, the term ‘supplier’ as used in 42 C.F.R. Part
498 was amended to cover all Medicare suppliers, including physicians.” Jd. at 3.

In several prior decisions, I also came to the same conclusion. See, e.g., Michael Majette,
D.C., DAB CR2142 (2010); Eugene Rubach, M.D., DAB CR2125 (2010); Mobile Vision,
Inc., DAB CR2124 (2010). I likewise concluded that the wording of section 498.3(b)(15)
appears straightforward in providing that the “effective date of a Medicare provider
agreement or supplier approval” is an appealable initial determination and includes no
qualifying or limiting language. A legislative rule generally binds the agency that issues
it, and the agency is legally bound to follow its own regulations as long as they are in
force. Cal. Dep't of Soc. Servs., DAB No. 1959 (2005); Hermina Traeye Mem’l Nursing
Home, DAB No. 1810 (2002), citing Kenneth Culp Davis and Richard J. Pierce, Jr.,
Administrative Law Treatise § 6.5 (3rd ed. 1994), aff’d sub nom., Sea Island
Comprehensive Healthcare Corp. v. U.S. Dep’t of Health & Human Servs., 79 F. App’x
563 (4th Cir. 2003); 2 AM. JUR. 2d Administrative Law § 236 (2010), available at WL
AM. JUR. ADMINLAW § 236. Absent further rulemaking, I am bound to follow the plain
meaning of the regulation and, as the Board mandated, permit an appeal by any provider
or supplier dissatisfied with a determination as to the effective date of its provider
agreement or supplier approval.

I therefore deny CMS’s motion to dismiss on this basis.

B. I grant summary judgment in favor of CMS as to Petitioners Ronald Casey,
M.D.; Ronnie Jacobs, M.D.; Rukmini Konatalapalli, M.D.; Ali Mirebrahimi-
Tafreshi, M.D.; Abdul Munim, M.D.; Izuchukwu Obi, M.D.; Vitalis Ojiegbe,
M.D.; Olalekan Olufemi, M.D.; and Abdul Tak, M.D.

The determination of the effective date of supplier enrollment and billing privileges is
governed by 42 C.F.R. §§ 424.520 and 424.521. Section 424.520(d) provides that the
effective date for billing privileges for physician, nonphysician practitioners, and
physician and nonphysician practitioner organizations is “the later of the date of filing of
a Medicare enrollment application that was subsequently approved by a Medicare
contractor or the date an enrolled physician or nonphysician practitioner first began
furnishing services at a new practice location.” (Emphasis added). The “date of filing” is
the date that the Medicare contractor receives a signed provider enrollment application
that the Medicare contractor is able to process to approval. 73 Fed. Reg. 69,769 (Nov.
19, 2008).

Certain suppliers, including physicians, may be permitted to bill retrospectively for
certain services provided before approval, if they have met all program requirements.
Current regulations limit retrospective billing to 30 days prior to the effective date, “if
circumstances precluded enrollment in advance of providing services to Medicare
beneficiaries,” or 90 days in certain disaster situations. 42 C.F.R. § 424.521 (a).

Petitioner Hospitalist seeks an effective date of March 19, 2009 for itself and each of the
ten physician Petitioners. I will discuss each of the Petitioners’ effective date
determinations in turn below.

Before doing so, I address Petitioners’ overarching complaint that contractor delays
prejudiced their appeals. Petitioners state in the hearing request letter:

The purpose of this letter is to illustrate the negligence and continued
inconsistency of information given by HMS’s [Medicare contractor
Highmark Medicare Services] office for nine months. We would like to
reach a resolution to our initial requests that we believe may have been
handled differently if they had been attended to within timely standards.
Ultimately, it does not seem just to dismiss the request for reconsideration
on the grounds of submitting within timely filing limits if CMS’s
intermediaries are not willing to adhere or held to the same standards.

HR. The reconsideration requests were not dismissed as untimely but instead based on
Highmark’s erroneous understanding that effective date determinations could not be
challenged. CMS Ex. 12. In any case, I do not have general authority to oversee the
contractor’s manner of performing tasks under its contract with CMS and I can find no
basis here to attribute any prejudicial effect to any delays or procedural errors alleged by
Petitioners. Petitioners’ enrollment applications all appear to have been approved within
a very short time of their signed applications. The delays Petitioners attribute to HMS
instead appear to involve delays in the reconsideration process. Those delays did not
affect the outcome because, as detailed in my discussion below, the contractor’s decision
could not have been different had the contractor reached a decision on August 3, 2009,
the day Petitioners mailed their request for reconsideration to the contractor.

1. The effective date of Petitioner Ronald Casey, M.D. was properly
determined.

The enrollment application for Dr. Casey is date-stamped received on June 17, 2009.
CMS Ex. 1, at 7,9. The “effective date” assigned to Dr. Casey is May 17, 2009. Jd. at 2.
Here, the actual effective date under 42 C.F.R. § 424.520(d) is June 17, 2003, the date of
filing of a Medicare enrollment application that was subsequently approved by a
Medicare contractor. The date set in CMS’s letter dated June 17, 2009 reflects that
Petitioner was granted a 30-day period of retrospective billing to May 17, 2009.

Petitioner does not allege that an approvable application was received by the contractor at
any earlier date. Instead, Hospitalist acknowledges that the applications of this
Petitioner, and the other physician Petitioners, were not submitted timely to the
contractor. HR. According to the reconsideration request, an employee responsible for
submitting the application failed to inform the physicians of the situation and Hospitalist
was “regrettably unaware” of it, with the result that the physicians began treating patients
“in good faith” beginning March 19, 2009.

I simply do not have the authority to grant a longer retrospective billing period than that
allowed by statute and regulation regardless of the good intentions expressed by
Petitioners. Thus, the date from which Petitioner may retrospectively bill for services
rendered was properly set at May 17, 2009, thirty days prior to the date of filing of
Petitioner’s enrollment application.

2. The effective date of Petitioner Ronnie Jacobs, M.D. was properly
determined.

The enrollment application for Dr. Jacobs is date-stamped received on May 26, 2009.
CMS Ex. 2, at 6. The “effective date” assigned to Dr. Jacobs is April 27, 2009. Jd. at 2.
Here, the actual effective date under 42 C.F.R. § 424.520(d) is May 26, 2009, the date of
filing of a Medicare enrollment application that was subsequently approved by a
Medicare contractor.” The date set in CMS’s letter dated June 8, 2009 reflects that
Petitioner was granted a 30-day period of retrospective billing to April 27, 2009.

Petitioner does not allege that an approvable application was received by the contractor at
any earlier date. Instead, Hospitalist acknowledges that the applications of this
Petitioner, and the other physician Petitioners, were not submitted timely to the
contractor. HR. According to the reconsideration request, an employee responsible for
submitting the application failed to inform the physicians of the situation and Hospitalist

> Tt appears that CMS’s brief contains a typographical error on page 7, which lists the
effective date as May 29, 2009, citing CMS Exhibit 2. Page 6 of CMS Exhibit 2
indicates that the receipt date is May 26, 2009. Moreover, CMS does not dispute the
effective date determined by the Medicare contractor.
was “regrettably unaware” of it, with the result that the physicians began treating patients
“in good faith” beginning March 19, 2009.

I simply do not have the authority to grant a longer retrospective billing period than that
allowed by statute and regulation regardless of the good intentions expressed by
Petitioners. Thus, the date from which Petitioner may retrospectively bill for services
rendered was properly set at April 27, 2009, thirty days prior to the date of filing of
Petitioner’s enrollment application.

3. The effective date of Petitioner Rukmini Konatalapalli, M.D. was
properly determined.

The enrollment application for Dr. Konatalapalli is date-stamped received on May 29,
2009. CMS Ex. 3, at 11. The effective date assigned to Dr. Konatalapalli is May 29,
2009. Id. at 2. Here, the actual effective date was properly determined under 42 C.F.R.

§ 424.520(d) to be the date of filing of a Medicare enrollment application that was
subsequently approved by a Medicare contractor. In a letter dated August 18, 2009, CMS
states that the effective date is changed to April 30, 2009, which reflects that Petitioner
was granted a 30-day period of retrospective billing to April 30, 2009. Id. at 7.

Petitioner did not allege that an approvable application was received by the contractor at
any earlier date. Instead, Hospitalist acknowledges that the applications of this
Petitioner, and the other physician Petitioners, were not submitted timely to the
contractor. HR. According to the reconsideration request, an employee responsible for
submitting the application failed to inform the physicians of the situation and Hospitalist
was “regrettably unaware” of it, with the result that the physicians began treating patients
“in good faith” beginning March 19, 2009.

I simply do not have the authority to grant a longer retrospective billing period than that
allowed by statute and regulation regardless of the good intentions expressed by
Petitioners. Thus, the date from which Petitioner may retrospectively bill for services
rendered was properly set at April 30, 2009, thirty days prior to the date of filing of
Petitioner’s enrollment application.

4. The effective date of Petitioner Ali Mirebrahimi-Tafreshi, M.D. was
properly determined.

The enrollment application for Dr. Mirebrahimi-Tafreshi is date-stamped received on
May 26, 2009 on the first page of the application pages submitted. CMS Ex. 5, at 2.
Two other application pages submitted are date-stamped received on June 9, 2009. Id. at
3, 5. The “effective date” assigned to Dr. Mirebrahimi-Tafreshi is April 27, 2009. Jd. at
8. Based on that effective date determination, it appears that the pages of the application
date-stamped June 9, 2009 were likely submitted in response to a contractor’s request for
additional information after the application was initially received on May 26, 2009. The
fact that CMS used the earlier receipt date is to Petitioner’s benefit, and CMS does not
dispute that effective date determination. Here, the actual effective date under 42 C.F.R.
§ 424.520(d) is May 26, 2009, the date of filing of a Medicare enrollment application that
was subsequently approved by a Medicare contractor. The date set in CMS’s letter dated
June 10, 2009 reflects that Petitioner was granted a 30-day period of retrospective billing
to April 27, 2009. Id.

Petitioner does not allege that an approvable application was received by the contractor at
any earlier date. Instead, Hospitalist acknowledges that the applications of this
Petitioner, and the other physician Petitioners, were not submitted timely to the
contractor. HR. According to the reconsideration request, an employee responsible for
submitting the application failed to inform the physicians of the situation and Hospitalist
was “regrettably unaware” of it, with the result that the physicians began treating patients
“in good faith” beginning March 19, 2009.

I simply do not have the authority to grant a longer retrospective billing period than that
allowed by statute and regulation regardless of the good intentions expressed by
Petitioners. Thus, the date from which Petitioner may retrospectively bill for services
rendered was properly set at April 27, 2009, thirty days prior to the date of filing of
Petitioner’s enrollment application.

5. The effective date of Petitioner Abdul Munim, M.D. was properly
determined.

The enrollment application for Dr. Munim is date-stamped received on May 29, 2009.
CMS Ex. 6, at 12. The effective date assigned to Dr. Munim is May 29, 2009. Jd. at 2.
Here, the actual effective date was properly determined under 42 C.F.R. § 424.520(d) to
be the date of filing of a Medicare enrollment application that was subsequently approved
by a Medicare contractor. In a letter dated August 18, 2009, CMS states that the effective
date is changed to April 30, 2009, which reflects that Petitioner was granted a 30-day
period of retrospective billing to April 30, 2009. Id. at 7.

Petitioner did not allege that an approvable application was received by the contractor at
any earlier date. Instead, Hospitalist acknowledges that the applications of this
Petitioner, and the other physician Petitioners, were not submitted timely to the
contractor. HR. According to the reconsideration request, an employee responsible for
submitting the application failed to inform the physicians of the situation and Hospitalist
was “regrettably unaware” of it, with the result that the physicians began treating patients
“in good faith” beginning March 19, 2009.

I simply do not have the authority to grant a longer retrospective billing period than that
allowed by statute and regulation regardless of the good intentions expressed by
Petitioners. Thus, the date from which Petitioner may retrospectively bill for services
rendered was properly set at April 30, 2009, thirty days prior to the date of filing of
Petitioner’s enrollment application.

6. The effective date of Petitioner Izuchukwu Obi, M.D. was properly
determined.

The enrollment application for Dr. Obi is date-stamped received on May 26, 2009. CMS
Ex. 7, at 6. The “effective date” assigned to Dr. Obi is April 27, 2009. Jd. at 2. Here, the
actual effective date under 42 C.F.R. § 424.520(d) is May 26, 2009, the date of filing of a
Medicare enrollment application that was subsequently approved by a Medicare
contractor. The date set in CMS’s letter dated June 10, 2009 reflects that Petitioner was
granted a 30-day period of retrospective billing to April 27, 2009. Jd..

Petitioner does not allege that an approvable application was received by the contractor at
any earlier date. Instead, Hospitalist acknowledges that the applications of this
Petitioner, and the other physician Petitioners, were not submitted timely to the
contractor. HR. According to the reconsideration request, an employee responsible for
submitting the application failed to inform the physicians of the situation and Hospitalist
was “regrettably unaware” of it, with the result that the physicians began treating patients
“in good faith” beginning March 19, 2009.

I simply do not have the authority to grant a longer retrospective billing period than that
allowed by statute and regulation regardless of the good intentions expressed by
Petitioners. Thus, the date from which Petitioner may retrospectively bill for services
rendered was properly set at April 27, 2009, thirty days prior to the date of filing of
Petitioner’s enrollment application.

7. The effective date of Petitioner Vitalis Ojiegbe, M.D. was properly
determined.

The enrollment application for Dr. Ojiegbe is date-stamped received on June 11, 2009.
CMS Ex. 8, at 6. The “effective date” assigned to Dr. Ojiegbe is May 13, 2009. Jd. at 2.
Here, the actual effective date under 42 C.F.R. § 424.520(d) is June 11, 2009, the date of
filing of a Medicare enrollment application that was subsequently approved by a
Medicare contractor. The date set in CMS’s letter dated June 17, 2009 reflects that
Petitioner was granted a 30-day period of retrospective billing to May 13, 2009. Id.

Petitioner did not allege that an approvable application was received by the contractor at
any earlier date. Instead, Hospitalist acknowledges that the applications of this
Petitioner, and the other physician Petitioners, were not submitted timely to the
contractor. HR. According to the reconsideration request, an employee failed to inform
the physicians of the situation and Hospitalist was “regrettably unaware” of it, with the
result that the physicians began treating patients “in good faith” beginning March 19,
2009.
10

I simply do not have the authority to grant a longer retrospective billing period than that
allowed by statute and regulation regardless of the good intentions expressed by
Petitioners. Thus, the date from which Petitioner may retrospectively bill for services
rendered was properly set at May 13, 2009, thirty days prior to the date of filing of
Petitioner’s enrollment application.

8. The effective date of Petitioner Olalekan Olufemi, M.D. was
properly determined.

The enrollment application for Dr. Olufemi is date-stamped received on June 11, 2009.
CMS Ex. 9, at 6. The “effective date” assigned to Dr. Olufemi is May 13, 2009. Id. at 2.
Here, the actual effective date under 42 C.F.R. § 424.520(d) is June 11, 2009, the date of
filing of a Medicare enrollment application that was subsequently approved by a
Medicare contractor. The date set in CMS’s letter dated June 17, 2009 reflects that
Petitioner was granted a 30-day period of retrospective billing to May 13, 2009. Id.

Petitioner did not allege that an approvable application was received by the contractor at
any earlier date. Instead, Hospitalist acknowledges that the applications of this
Petitioner, and the other physician Petitioners, were not submitted timely to the
contractor. HR. According to the reconsideration request, an employee responsible for
submitting the application failed to inform the physicians of the situation and Hospitalist
was “regrettably unaware” of it, with the result that the physicians began treating patients
“in good faith” beginning March 19, 2009.

I simply do not have the authority to grant a longer retrospective billing period than that
allowed by statute and regulation regardless of the good intentions expressed by
Petitioners. Thus, the date from which Petitioner may retrospectively bill for services
rendered was properly set at May 13, 2009, thirty days prior to the date of filing of
Petitioner’s enrollment application.

9. The effective date of Petitioner Abdul Tak, M.D. was properly
determined.

None of the pages of Petitioner Abdul Tak, M.D.’s enrollment application included in the
record are date-stamped with the date of receipt of Petitioner’s application. See CMS Ex.
10, at 6-7. CMS submitted a letter dated June 5, 2009 from CMS to Petitioner
confirming the receipt of Petitioner’s “Medicare enrollment application(s) to update or
change an existing enrollment.” CMS Ex. 10, at 2. However, that letter does not indicate
that June 5, 2009 is the date Petitioner’s application was received. In a letter dated June
8, 2009, HMS assigned Dr. Tak the “effective date” of April 27, 2009. Jd. at 3. Based on
that “effective date” given to Petitioner, and the fact that the Medicare contractor has
repeatedly and consistently incorporated the 30-day retroactive billing period as the
“effective date,” I can reasonably infer that the contractor received Petitioner’s
11

enrollment application on May 26, 2009.° Id. Thus, the actual effective date under 42
C.F.R. § 424.520(d) is May 26, 2009, the date of filing of a Medicare enrollment
application that was subsequently approved by a Medicare contractor. Therefore, I
conclude that the “effective date” of April 27, 2009 reflects that Petitioner was granted a
30-day period of retrospective billing to April 27, 2009.

Moreover, Petitioner did not allege that an approvable application was received by the
contractor at any earlier date. Instead, Hospitalist acknowledges that the applications of
this Petitioner, and the other physician Petitioners, were not submitted timely to the
contractor. HR. According to the reconsideration request, an employee responsible for
submitting the application failed to inform the physicians of the situation and Hospitalist
was “regrettably unaware” of it, with the result that the physicians began treating patients
“in good faith” beginning March 19, 2009.

As mentioned above, the date set in CMS’s letter dated June 8, 2009 reflects that
Petitioner was granted that 30-day period of retrospective billing to April 27, 2009. Id. I
simply do not have the authority to grant a longer retrospective billing period than that
allowed by statute and regulation regardless of the good intentions expressed by
Petitioners. Thus, the date from which Petitioner may retrospectively bill for services
rendered was properly set at April 27, 2009, thirty days prior to the date of filing of
Petitioner’s enrollment application.

Based on my analysis, I conclude that these Petitioners have identified no genuine dispute
of fact material to the determination of their effective dates and that those dates are
required by law to be set as indicated by CMS.

I therefore grant CMS’s motion for summary judgment as to these Petitioners.
C. Iremand the cases of Petitioners Hospitalist and Suresh Malik, M.D. to
CMS to determine whether their effective dates were properly determined
because the parties have not filed enough documentation for me to make
such determinations.

The reconsideration decision letter dated February 23, 2010 reads:

Although I am unable to render an official decision, I have reviewed all
pertinent documentation, and I concur with HMS’ decision to assign the

® This inference is further supported by the fact that CMS does not argue that the
effective date assigned to Petitioner is incorrect despite asserting in its brief that the
application was received on June 5, 2009. CMS Br. at 6, 10. In addition, the effective
date cannot be earlier than May 22, 2009, the date next to Petitioner’s signature on the
application. CMS Ex. 10, at 6. It follows that it is reasonable to conclude that the
contractor did in fact receive Petitioner’s application on May 26, 2009.
12

Medicare effective billing date of April 27, 2009 to Hospitalist Medicine
Physicians of Prince George’s County, PC as well as the decision to assign
the following members their Medicare effective dates: ... Suresh Malik,
MD 4/27/09...

CMS Ex. 12, at 2. Neither Petitioners nor CMS have provided me with sufficient
documentation to conclude whether these effective dates were properly determined.

As to Dr. Malik, CMS submitted an approval letter dated June 11, 2009 setting the
effective date of April 27, 2009. CMS Ex. 4, at 2. The supporting documentation,
however, belonged to a different physician. /d. at 6-11. Despite inquiry by my office,
CMS was not able to timely produce documentation relating to Dr. Malik. Petitioner did
not submit any documentation relevant to establishing the correct effective date for Dr.
Malik.

The reconsideration decision indicates that the Hospitalist group was assigned an
“effective billing date” of April 27, 2009, but provides no other information about when
the group’s enrollment application was received. CMS Ex. 12, at 2. Neither party
submitted any documentation relevant to establishing the correct effective date for
Hospitalist.

Therefore, I must remand the cases of Hospitalist and Dr. Malik to CMS to review and
determine whether their effective dates were properly determined in accordance with 42
C.F.R. §§ 424.520(d) and 424.521(a). Ifa dispute remains after those determinations are
issued, Hospitalist and Dr. Malik may file a new appeal.

IV. Conclusion

I grant summary judgment in favor of CMS as to Petitioners Ronald Casey, M.D.; Ronnie
Jacobs, M.D.; Rukmini Konatalapalli, M.D.; Ali Mirebrahimi-Tafreshi, M.D.; Abdul
Munim, M.D.; Izuchukwu Obi, M.D.; Vitalis Ojiegbe, M.D.; Olalekan Olufemi, M.D.;
and Abdul Tak, M.D. These Petitioners have identified no genuine dispute of fact
material to the determination of their effective dates and those dates are required by law
to be set as indicated by CMS.

I remand the cases of Petitioners Hospitalist and Suresh Malik, M.D. to CMS for
determination of whether their effective dates were properly determined in accordance
with 42 C.F.R. §§ 424.520(d) and 424.521(a).

/s/
Leslie A. Sussan
Board Member

13

APPENDIX
Petitioner Name Docket No. PTAN NPI

Hospitalist Medicine Physicians} C-10-664 152473

of Prince George’s County, P.C.

Ronald Casey, M.D. C-10-665 1720025695
Ronnie Jacobs, M.D. C-10-666 1205898483
Rukmini Konatalapalli, M.D. C-10-667 1053500074
Suresh Malik, M.D. C-10-668 1447466552
Ali Mirebrahimi-Tafreshi, M.D.|__C-10-669 1295860732
Abdul Munim, M.D. C-10-670 1215960703
Izuchukwu Obi, M.D. C-10-671 1710150362
Vitalis Ojiegbe, M.D. C-10-672 1689684177
Olalekan Olufemi, M.D. C-10-673 1851340517
Abdul Tak, M.D. C-10-674 1306899968

